Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   July 12, 2021

The Court of Appeals hereby passes the following order:

A21D0381. MONTE JILVEL GREEN v. THE STATE.

         Monte Jilvel Green was convicted of child molestation and statutory rape in
2005. On March 22, 2021, Green’s probation as to that judgment was revoked. On
May 12, 2021, Green filed the instant application for discretionary review, in which
he challenges the revocation of his probation.1 However, Green has not provided this
Court with a copy of the March 22, 2021 order revoking his probation, or any other
order. The Georgia Supreme Court obtained from the trial court a May 14, 2021 order
dismissing Green’s attempt to appeal directly from the revocation order. We lack
jurisdiction because Green has failed to properly present a challenge to any trial court
order.
         In order to appeal from an order revoking probation, an application is required.
See OCGA § 5-6-35 (a) (5). However, Green has not provided a copy of the March
22, 2021 order revoking his probation, as required by Court of Appeals Rule 31 (c).
In addition, Green’s discretionary application is not timely as to that order, as it was
filed 51 days after the order’s entry. See OCGA § 5-6-35 (d) (a discretionary
application must be filed within 30 days of entry of the order at issue); Boyle v. State,
190 Ga. App. 734, 734 (380 SE2d 57) (1989) (the requirements of OCGA § 5-6-35
are jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith). Green does not challenge any aspect of the May 14, 2021
dismissal order in his application, and therefore we have nothing to review as to that


         1
         Green filed his application in the Georgia Supreme Court, which transferred
it here. Case No. S21D1069 (June 1, 2021).
order. See Crippen v. Outback Steakhouse Intl., 321 Ga. App. 167, 170 (1) (741 SE2d
280) (2013) (“[T]his is a court for correction of errors of law committed by the trial
court where proper exception is taken.”). Accordingly, this application is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/12/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.